DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 02/07/22, has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 11-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burlock (US 7,351,107, previously used) in view of Edward et al. (US 2012/0218149).

a.	Re claim 11, Burlock discloses a package, comprising (see claim 1 rejection above as to which section to read for each identified element): an electronic substrate 12 attached to a frame 10, the electronic substrate being coupled to at least one circuit component (electronic components attached to 12); and a rectangular panel 16 forming a side of an open four-sided box-like structure in the frame, the rectangular panel having at least two protrusions (protrusions of any of the pair PP1, PP2 or PP3 as defined above in annotated fig. 1 and claim 1 rejection) separated by a dimple (one dimple between a pair of adjacent teeth 22 and located between a pair of protrusions as illustrated on annotated fig. 2) along a length of the panel, the dimple having a dimple width Wd smaller than a width (Wp1, Wp2) of each of the at least two protrusions (explicit on annotated fig. 2, noting that annotated fig. 2 has been used to indicate details that would be a little hard to point to on annotated fig. 1 wherein the same details exist and are shown smaller). But Burlock does not appear to explicitly disclose the frame made of plastic or polymeric material.

	However, Edward et al. disclose forming shielding structure (or frames) with plastics in lieu of metals (see at least fig. 1 and [0024]).




    PNG
    media_image1.png
    1052
    1671
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    1052
    1657
    media_image2.png
    Greyscale


b.	Re claim 12, the at least two protrusions and the dimple form a compensator (the expression “compensator” does not appear directed to particular shape, but only to express the function or mechanical effect of the presence of the protrusions, and as such, claim 12 is assumed met based on MPEP 2112.01.I which states “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977)”).

c.	Re claim 13, the at least two protrusions and the dimple are disposed (via at least one a portion of the ensemble they form) mid-length of the panel.

d.	Re claim 14, at least one of the at least two protrusions (see protrusion 20 connected to the slant on annotated fig. 2 above) is (by its upper portion with oblique sidewalls) an oblique protrusion disposed on (i.e. contacting) a slant (see annotated fig. 2) along the length of the rectangular panel.

e.	Re claim 15, at least one of the at least two protrusions (see protrusion 20 connected to the slant on annotated fig. 2 above) is (by its upper portion with oblique sidewalls) a non-oblique protrusion.

f.	Re claim 16, the package of claim 11, further comprises, a plurality dimples (dimples between teeth 22) and wherein the plurality of dimples has bottom surfaces at about a same horizontal level along the length of the rectangular panel (explicit on figs. 1-3).

g.	Re claim 17, Burlock discloses a method, comprising (see claim 1 rejection above as to which section to read for each identified element): disposing a plurality of pairs of protrusions (P1, P2, P3; see annotated fig. 1) with a dimple (as defined in claim 1 rejection above) disposed between each pair of protrusions on a rectangular side panel 16 of an open four-sided box-like structure included in a frame 10; and attaching an electronic substrate 12 to the frame, the electronic substrate being coupled to at least one circuit component (electronic components attached to 12). But Burlock does not appear to explicitly disclose the frame made of plastic or polymeric material. 

h.	Re claim 18, the disposing includes disposing at least one protrusion (18 of PP2) paired with at least one dimple (as defined in claim 1 rejection above), mid-length (i.e. located mid-length, and it is explicit on annotated fig. 1 that protrusion 18 of PP2 and the dimples between 20 and 18 of PP2 as a whole are locate at least by a portion thereof mid-length along the length of panel 16) along a length of the rectangular side panel, on an edge of the panel.

i.	Re claim 19, the disposing includes disposing an oblique protrusion having a slanted position (i.e. a slanted portion; see slanted upper edge of 20; in the alternative, the protrusion has a slanted position in the sense that it abuts the edges of the slant as shown on annotated fig. 2 above) on the edge of the rectangular side panel.

Claims 17-18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sarihan et al. (US 7,145,084, previously used) in view of Edward et al. (US 2012/0218149).

a.	Re claim 17, Sarihan et al. disclose a method, comprising: disposing a plurality of pairs of protrusions (PP1, PP2 and PP3; see annotated fig. 4 below; see figs. 1-8 and related text; see remaining of disclosure for more details) with a dimple (dimple between a given pair of protrusion) disposed between each pair of protrusions on a rectangular side panel (side panel bearing the protrusions and dimples) of an open four-sided box-like structure included in a frame 202 (see figs. 1-8 and related text noting that shield 202 necessarily has a an open four-sided box-like shape or structure since such a shape or structure is necessary for it to fit on the substrate 110 or 400 is will be fitted on and bonded to); and attaching an electronic substrate (110 or 400) to the frame, the electronic substrate being coupled to at least one circuit component (devices 126 on fig. 3 or 412 on fig. 6). But Sarihan et al. do not appear to explicitly disclose the frame made of plastic or polymeric material. However, it would have been obvious to one skilled in the art before the effective filing date of the invention to have formed the frame with a plastic material instead of metal, and this for the same reasons invoked in claim 11 rejection above.



    PNG
    media_image3.png
    1011
    1771
    media_image3.png
    Greyscale

b.	Re claim 18, the disposing includes disposing at least one protrusion (one protrusion of PP2) paired with at least one dimple (dimple between the protrusions of PP2), mid-length (the dimple between the protrusions of PP2 encompasses the middle or mid-length point of the rectangular side panel bearing PP1&pPP2&PP3, and as such, the at least one protrusion paired with at least one dimple is located mid-length of said rectangular side panel) along a length of the rectangular side panel, on an edge of the panel.

c.	Re claim 20, the disposing includes disposing non-oblique protrusions and non-oblique dimples on the edge along the length of the rectangular side panel (explicit on fig. 4).

Allowable Subject Matter
Claims 1-10 are allowed.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-8 and 11-20 have been considered but are moot because the new ground of rejection rely on a new combination of references in view of Applicants’ amendments.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Badihi et al. (US 2020/0068752) disclose using plastic materials instead of metals for shielding structures in order to obtain light-weight assemblies (see at least [0039]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PENIEL M GUMEDZOE whose telephone number is (571)270-3041. The examiner can normally be reached M-F: 9:00AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 5712707877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PENIEL M GUMEDZOE/Primary Examiner, Art Unit 2899